Citation Nr: 0109248	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION


The appellant served in the Army National Guard from December 
1980 to April 1981, with a period of active duty training 
from February 27, 1981 to April 1, 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the appellant's claim for 
entitlement to service connection for hearing loss and 
tinnitus.  In particular, the appellant contends that he 
incurred the disabilities while on a period of active duty 
training.  In reviewing the claims file, the record discloses 
that additional action is required prior to further Board 
review of the appellant's appeal.

While the appellant's appeal was pending, there was a 
significant change in the law pertaining to VA benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the "Act"), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).
 
A preliminary review of the evidence discloses that in the 
appellant's March 1999 application he identified having 
sought treatment for an ear disability from a private 
physician, Dr. Zadennz, in Danville, Illinois.  The appellant 
also submitted a statement in support of his claim in June 
1999, identifying an additional private physician, Dr. Swing, 
in Cayuga, Indiana, from which he also sought treatment. The 
appellant further identified having sought treatment from Dr. 
Swing in his April 2000 hearing before the RO.  It does not 
appear from a review of the claims file that the RO attempted 
to obtain the aforementioned medical records.  The Board is 
of the opinion that these records should be obtained and 
associated with the claims file.

In October 1999, the claimant underwent a VA examination in 
connection with his current claims on appeal.  Upon 
examination, the appellant informed the examiner that while 
in service, his military occupational specialty (MOS) was as 
an infantry with numerous exposures to shell explosions, M16s 
and hand grenades.  The appellant was afforded an 
audiological examination and was subsequently diagnosed with 
sensorineural hearing loss.  The RO failed to request, nor 
did the examiner provide, a nexus opinion.  Therefore, the 
Board finds that the appellant should be afforded an 
additional VA examination to determine whether given the 
appellant's MOS and claimed acoustic trauma, any current 
hearing loss and tinnitus may be related to an incident of 
his active duty military training.

Further, the Board notes that appellant's service medical 
records do not appear to be complete.  The only service 
medical records contained within the claims file are the 
appellant's December 1980 induction examination and report of 
medical history.  In the appellant's application, he 
identified having received treatment at the Fort Benning 
Hospital, Fort Benning, Georgia, in February or March 1981, 
while on active duty training.  The appellant also testified 
to receiving treatment at Fort Benning in his April 2000 
hearing before the RO, the contents of which have been 
transcribed and are contained in the claims file.  The Board 
would note that it appears from the record that the RO made 
one attempt in June 1999 to obtain those records.  It does 
not appear that a response was received to the June 1999 
request for information, nor were any further attempts made 
by the RO to obtain the records.  When information sufficient 
to identify and locate necessary evidence is of record, [VA] 
shall assist a claimant by requesting, directly from the 
source, existing evidence that is either in the custody of 
military authorities or maintained by another Federal agency.  
See 38 C.F.R. § 3.159(b); Hayre v. West, 188 F.3d 1327, 1330 
(1999).  A single request for pertinent service medical 
records specifically requested by the claimant and not 
obtained by the RO does not fulfill the duty to assist.  Id. 
at 1331.

Finally, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  In the Statement of 
the Case, the RO denied the appellant's claim on the basis of 
his failure to present a well-grounded claim.  However, as 
stated earlier, this standard is no longer applicable, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
without ensuring that the duty to assist has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992)).  As noted above, the Board finds that the 
appellant should be afforded a VA examination.  Additionally, 
efforts should be made by the RO to obtain any additional 
service medical records and any further records identified by 
the appellant, to include the private medical records 
previously mentioned.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for hearing loss and tinnitus after 
discharge from service, and whose records 
are not yet associated with the claims 
file.  The appellant should also be 
requested to provide any additional 
information regarding treatment he 
received from Dr. Swing and Dr. Zadennz, 
such as addresses and/or dates of 
treatment.  After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified by the 
appellant.  All requests for records, 
including both positive and negative 
responses to those requests, should be 
clearly documented in the appellant's 
claims file.

2.  The RO should make a further attempt 
to obtain and associate with the claims 
file any additional service medical 
records.  The RO should make a specific 
request for records of treatment for the 
appellant at the Fort Benning Hospital, 
in Fort Benning, Georgia, where he was 
treated in or around February and March 
1981.

3.  After the foregoing has been 
completed, the appellant should be 
afforded an audiological examination to 
ascertain the nature, severity, and 
etiology of any hearing loss and 
tinnitus, which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, to 
include the service medical records, and 
any private medical records pertaining to 
the treatment for hearing loss and 
tinnitus, and offer an opinion as to the 
following:  1) whether the appellant 
currently has hearing loss and tinnitus, 
and if so, 2) whether it as least likely 
as not (fifty percent or greater) that 
any such disorders are causally and 
etiologically related to the appellant's 
active duty training, in light of his 
military occupational specialty as an 
infantry with numerous exposures to shell 
explosions, M16s and hand grenades, along 
with his claimed acoustic trauma, which 
he contends occurred sometime around 
February 1981.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the [appellant's] claims file 
or, in the alternative, the claims file, 
must be made available to the examiner 
for review.

4.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


